El Juez Asociado Sr. Hutchison
emitió la opinión del tribunal.
Al celebrarse un juicio por homicidio voluntario y apa-recer de la prueba un verdadero caso de defensa propia, el acusado y apelante fue absuelto en la Corte de Distrito de Humacao por él jurado a virtud de la instrucción perento-ria que le dió la corte a instancia del Fiscal. Con posterio-*525ridad a esto fné formulada una acusación, en la que se impu-taba el hedió de portar un revólver el- acusado quien abora establece apelación contra la sentencia por la cual fné decla-rado culpable de este último delito.
Se alega que la corte cometió error, primero, al denegar la moción de baber sido ya expuesto el acusado por el mismo delito, y segundo, al condenar al acusado, puesto que se' de-mostró plenamente por la prueba que el acusado estaba en-tonces én la finca que tenía arrendada.
Según la consideración que bemos becbo del caso, no es necesario que examinemos el primer fundamento del recurso.
El artículo 2 de la ley prohibiendo portar armas, apro-bada en marzo 9, 1905, tal como quedó enmendada por la Ley de marzo 12, 1908, página 45, prescribe lo siguiente:
“Artículo 2. — El artículo precedente no se aplicará a un indivi-duo en servicio activo, como individuos del ejército, ni a un funcio-nario del orden público, que ejerza autoridad, como juez, fiscal, mársbal, submárshal, alguacil de los tribunales insulares o federales a las personas ocupadas en custodiar presos, mientras estuvieren así empleadas; ni a ningún policía ni a ningún agente de rentas intemas en el desempeño de sus deberes oficiales, ni prohíbe tener o llevar armas a los propietarios, arrendatarios, administradores, mayordomos o celadores de una finca cuando estuviesen en ella o al ir y regresar de la misma, así como dentro de sus casas particulares o edificios que cus-todiasen o guardasen ni se aplicará a una persona adscrita al servicio militar o naval de los Estados Unidos; ni a personas conductoras de los correos de los Estados Unidos, ni a persona encargada de la cus-todia de propiedad o fondos insulares o municipales, como celadores o guardias que lleven una autorización por escrito del jefe superior encargado de dicha propiedad o fondo; ni tampoco se aplicará al acto de llevar cortaplumas plegadizos de bolsillo corrientes, que tengan hojas de menos de tres pulgadas de longitud; ni tampoco se aplicará al instrumento denominado machete, cuando se usa o lleva de buena fe por el dueño o poseedor del mismo como requisito indispensable de labor. Disponiéndose, que la autorización que por'esta ley se concede a los propietarios, arrendatarios, administradores, mayordomos o cela-dores de fincas agrícolas, para ser efectiva fuera de las mismas, tendrá que ser confirmada a solicitud de los interesados, por el juez municipal respectivo. ’ ’
*526Las declaraciones en 'las cuales se trata de la cuestión promovida en el segundo señalamiento de error, supra, son sustancialmente las siguientes:
Juan Eíos Bivera (policía insular) declaró “Que en el mes de diciembre de 1912, el testigo estaba de servicio en el pueblo de Naguabo, y vinieron buscándolo', informándole que babía habido un disgusto en el barrio del Bío; que el testigo y otro policía, Andino, salieron para el sitio y cuando llega-ron a casa de Simplicio Ojeda encontraron a un individuo tendido en el suelo; que el declarante se apeó y preguntó quién babía tenido el disgusto y entonces vino Borges y le dijo que babía sido él y le entregó un revólver, haciendo una descripción e identificación del mismo; que eso ocurrió en el barrio del Bío, en casa de Simplicio Ojeda, del pueblo de Naguabo, en el barrio del Bío, en el barrio, en un camino que conduce a Huma cao y que el acusado estaba debajo de un ár-bol de china o de naranja.” Bepreguntado, dijo: “Que no sabe de quién es 1st finca esa donde ocurrió el hecho; que no conoce el nombre del dueño; que sabe que vive allí Simpli-cio Ojeda pero no sabe de quién es la finca; que no sabe de quién es la finca.; que no sabe si está arrendada a Marcelino Borges; que no le consta nada de eso; que por ese camino todo el mundo transita, pero la |inca por donde Borges estaba, está a la parte abajo y el camino mismo atraviesa la finca por una parte.” A preguntas hechas por'la corte manifestó: “Que el declarante fué el que ocupó el revólver y se lo ocupó a Marcelino Borges en el camino que conduce de Bío Blanco a Humacao, cerca de la casa de Simplicio Ojeda, y que eso fué en el barrio del Bío en diciembre de este año pasado.” A nuevas preguntas del abogado del acusado, contestó: ‘‘ Que eso fué al llegar el declarante allí, estaba el muerto así, y él sacó el revólver para entregárselo; que lo sacó del bolsillo.”
Juan Valentín declaró: “Que conoce a Marcelino Borges, Jr.; que en el mes de diciembre de 1914, el declarante vió que Tinito Maldonado tenía el revólver y Tinito Borges tenía también uno, y Tinito Maldonado buscaba disgustos con él; *527él lia sido el que lo lia buscado, Tinito Maldonado a él, con ' su arma; que el declarante vió a Marcelino Borges con revól-ver y que el declarante vió cuando se acercó allí el policía Ríos y Tinito Borges entregó el revólver al policía; que Ti-nito Borges es Marcelino (indicando al acusado); que cuando Tinito, Borges le entregó el revólver al policía estaba al pie de la casa, en la finca, en el' camino, en el camino de ir para el pueblo de Naguabo y de venir para Humacao, en la finca de él; que él vió el revólver pero no sabe de qué clase era; que el testigo sabe que Tinito Maldonado tenía uno y él otro-, y Tinito Maldonado fué el que lo buscó en la finca de él; que Tinito Maldonado no fué nada más que buscándolo a él, y por eso fué que pasó lo que pasó, que él'salió muerto.” A pre-guntas de la corte contestó: Que Tinito Maldonado le tiró primero tres tiros, y él (indicando al acusado) le tiró cuatro y Tinito Maldonado murió en el último.”' Repreguntado con-testó: “Que el acusado se encontraba en la finca, de Mar-‘ celino.” A preguntas de la corte dice “Que el testigo sabe que esa finca es de él (del acusado) porque es del padre todo aquello y de él también es todo aquello.”
Simplicio Ojeda declara “Que en diciembre de 1914, el acusado portaba un revólver el cual entregó al policía Jnan Ríos; que se le ocupó el revólver en propiedad de Antero Santana; que el Señor Borg’es le tenía arrendada cuatro cuer-das; que cuando Marcelino Borges le entregó el revólver al policía estaba éste en el mismo callejón frente al camino.” Repreguntado dijo: “Que Borges tenía arrendada de esa pro-piiedad cuatro cuerdas, y que el declarante vió que Borges sacó el revólver del bolsillo y se lo entregó al policía; que lo sacó de su bolsillo.”
Marcelino Borges declaró lo siguiente: “Que el día del asunto de Tinito Maldonado el testigo usó un arma de defensa suya (reconociéndola); que cuando llegó el policía el decla-rante la entregó a él, sin que se la pidiera; que el- declarante se encontraba dentro de un callejón que bay entre una casa de vivienda y una tienda que pertenece a una finca que él tiene *528arrendada y cuya finca es de Antero Santana; qne el decla-rante está en posesión de esa finca desde el 31 de diciembre del año pasado, por tres años; qne 'vence el año qne viene el contrato; qne hicieron nn contrato por escrito (identifi-cando el contrato); qne dentro de esa finca fné qne ocurrieron los liecbos, y qne el declarante advirtió al policía lo qne había pasado en aquel momento; que el declarante mandó a buscar al policía y él mismo le entregó el revólver y le explicó lo qne había pasado.” Repreguntado por el Fiscal dijo: “Que cuando el policía llegu el testigo le entregó el revólver, y des-pués de i haberle entregado el revólver el declarante se fné debajo de un árbol de naranjo; qñe el policía vino donde estaba él; que el policía vino donde estaba él; que el policía vino por el camino, a caballo, y que el declarante estaba como a dos varas retirado del camino, "en el callejón.” A pregun-tas de la defensa contestó: “Que el camino es un camino ’de la finca que pertenece a la propiedad.” A preguntas de la corte dice: “Que en el camino no le ocuparon el arma al testigo, no señor, fuera del camino, en el callejón de las dos casas, de la casa y la tienda, entre medio de las dos casas; que el camino también pertenece a la finca, es camino de la propiedad. ’ ’
El contrato de arrendamiento también fué presentado como prueba.
Se hace difícil comprender cómo es que en vista de estas declaraciones, que fueron corroboradas por prueba documen-tal pudo el juez sentenciador haber dejado de llegar a la con-clusión de que el acusado no se encontraba dentro de su pro-pia finca, tanto en el momento en que ocurrió el disgusto como cuando llegó la policía. Pero sea esto como fuere, el mero hecho, si lo es, de haber salido el acusado de su finca al camino-para entregar el arma con la cual había defendido su vida a un representante de la ley no convertiría el acto de portar el arma legalmente en un delito.
No se ha alegado ni tratado de probar, bien por medio de la prueba o en el informe del Fiscal, que el delito por el *529cual fné declarado culpable el acusado se cometiera en el mo-mento de ocasionarse la mnerte. Por el contrario, el Fiscal con el fin de sostener la sentencia alegando para ello qne exis-ten contradicciones en la prueba, insiste en el hecho de qne por lo menos en la declaración de nn testigo, Jnan Valentín, se hace referencia al tiempo en qne ocnrrió el disparo y no a cuando se hizo la entrega del revólver. No solamente ha sido de tal modo admitido snstancialmente qne la muerte tuvo lugar en la finca del acusado, sino qne cualquier cuestión qne pudiera surgir respecto al hecho de portar el acusado ilegal-mente un arma prohibida en ese momento ha quedado com-pletamente descartada.
La prueba no ha sido contradicha en cuanto al hecho de que el acusado, después de dar muerte a un hombre en defensa propia envió inmediatamente por la policía, esperando tran-quilamente que llegara al sitio del suceso y que a su llegada prontamente confesó ser el matador y entregó su arma. Este era claramente su deber en vista de las circunstancias y de haber procedido en alguna otra forma se hubiera interpre-tado esto como una prueba de su culpabilidad. Si en vez de enviar por la policía hubiera seguido él mismo con su revól-ver en el bolsillo hasta el puesto de policía más cercano para informar a las autoridades de lo que había ocurrido y entre-gar el arma, no hubiera sido culpable del delito qne se le im-putó. 8 R. C. L., pág. 288, see. 309; Foster v. State, 126 S. W. 1155; Britton v. State, 124 S. W. 684; Miles v. State, 108 S. W. 378; Fitzgerald v. State, 106 S. W. 365.
Debe, por tanto, revocarse la sentencia condenatoria y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. del Toro no intervino en la reso-lución de este caso.